Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zebian et al. (US 2020/0094630).
Regarding claims 1-2, Zebian discloses that, as illustrated in Fig. 1, a pneumatic tire comprising a noise damper (Fig. 1, item 8) made of a porous material and fixed to a tire inner cavity surface, wherein
in the noise damper, hardness under a 25% compressed load measured in accordance with Japanese Industrial Standard JIS K6400-2 in an atmosphere of -60 degrees Celsius is 110 kPa or less and is 90 kPa or less ([0036], lines 1-5; The porous material may be standard ContiSilent® foam with a hardness of 3.5 kPa to 10 kPa which is less than (110 kPa or less) and (90 kPa or less)).  There is a reasonable basis to conclude that the Zebian ContiSilent® foam would exhibit the same hardness at the claimed testing conditions, which meets the claimed property.
Alternatively, Zebian discloses possible porous materials making the noise damper comprise a mixture of polyurethane and/or polyester and/or polyether, or polyether-based or polyester-based polyurethane foams ([0036]).  Since the ordinary artisan would have recognized that the hardness of the noise damper will affect the noise damping characteristics, one of ordinary skill in the art would have found it obvious to arrive at the claimed hardness as a matter of routine optimization on the noise damping characteristics of the foam.    
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zebian et al. as applied to claim 1 above, further in view of Aoki et al (US 2010/0038005).
Regarding claim 3, Zebian does not disclose the noise damper having air permeability measured in accordance with Japanese Industrial Standard JIS L1096 is 14 cm3/cm2/s or less. In the same field of endeavor, pneumatic tire, Aoki discloses that, the noise damper (Fig. 1, item 4) having air permeability measured in accordance with Japanese Industrial Standard JIS L1096 is 14 cm3/cm2/s or less ([0007], lines 6-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebian to incorporate or substitute the teachings of Aoki to provide the noise damper having air permeability measured in accordance with Japanese Industrial Standard JIS L1096 is 14 cm3/cm2/s or less. Doing so would be possible to have the noise reduction in the tire.
Regarding claim 4, Zebian does not explicitly disclose the damping element formed from a porous material having a closed cell. Aoki discloses that, the sponge member is a porous structural body, and its cell may be a continuous cell or a closed cell ([0027], lines 1-2) and when the cell of the sponge member is the closed cell, the sound insulating property is improving ([0027], lines 6-7). However, Aoki does not disclose the number of the cells is 55 or less per 25 mm. Aoki realizes the number of the cells is an effective variable for improving the sound insulating property.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the number of the cells is 55 or less per 25 mm) as a result of routine optimization of the result effective variable of the sound absorber in an effort to improve the sound insulating property of the sound damper in the tire.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebian to incorporate or substitute the teachings of Aoki to provide the closed cell having the number of the cells is 55 or less per 25 mm. Doing so would be possible to improve the noise reduction in the tire.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zebian et al. as applied to claim 1 above, further in view of Yukawa et al. (US 2007/0131327).
Regarding claim 5, Zebian does not explicitly disclose a total volume of the noise damper is 0.1% or more and 20% or less of a total volume of a tire inner cavity. In the same field of endeavor, pneumatic tire, Yukawa discloses that, in the tire a total volume of the noise damper is 0.1% or more and 20% or less of a total volume of a tire inner cavity ([0029], lines 1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebian to incorporate or substitute the teachings of Yukawa to provide that a total volume of the noise damper is 0.1% or more and 20% or less of a total volume of a tire inner cavity. Doing so would be possible to improve the noise reduction in the tire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742